Case 1:19-cv-00081-TFM-MU Document 76 Filed 05/08/20 Page 1 of 6                    PageID #: 683



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

 EVANSTON INSURANCE COMPANY,                    )
 Successor by merger to ESSEX                   )
 INSURANCE COMPANY                              )
                                                )
        Plaintiffs,                             )
                                                )
 v.                                             )   CIVIL ACTION NO. 1:19-cv-81-TFM-MU
                                                )
 MEGA CONSTRUCTION CO., INC.,                   )
 et al.,                                        )
                                                )
        Defendants.                             )


 JOSHUA P. MYRICK as PR of the)
 ESTATE OF FEDERICO RUIZ, JR.,)
                              )
        Plaintiff-Garnishor,  )
                              )
 v.                           )                     CIVIL ACTION NO. 1:19-cv-416-TFM-MU
                              )
 EVANTSTON INSURANCE COMPANY, )
 Successor by merger to ESSEX )
 INSURANCE COMPANY            )
                              )
        Defendant-Garnishee.  )

                                               ORDER

        Pending before the Court is Joshua P. Myrick, as PR of the Estate of Federico Ruiz, Jr.’s

 Motion for Extension of the Summary Judgment Response Deadline (Doc. 71, filed 5/5/20) as

 well as Evanston Insurance Company’s Response in Opposition to the Estate’s Motion for

 Extension of the Summary Judgment Deadline (Doc. 72, filed 5/6/20). To discuss the Court’s

 determination, a brief history of the case is appropriate.

        The first case, Civ. Act. No. 1:19-cv-81 (hereinafter “Case 1”), was initiated on February

 22, 2019. See Doc. 1. Originally, the only defendants were Mega Construction Co., Inc., Jesus

                                              Page 1 of 6
Case 1:19-cv-00081-TFM-MU Document 76 Filed 05/08/20 Page 2 of 6                     PageID #: 684



 Galarza, and Joshua P. Myrick, as the Administrator of the Estate of Federico Ruiz. On June 6,

 2019, the Rule 16(b) Scheduling Order was issued by the Court wherein initially discovery was

 to be completed by November 11, 2019 and dispositive motions were due by November 25,

 2019. See Doc. 35 at §§ 3, 12.

        Shortly thereafter, on July 23, 2019, Evanston (Plaintiff in Case 1) removed a second

 case involving similar parties – Joshua P. Myrick, a PR of the Estate of Federico Ruiz, Jr. as the

 Plaintiff and Evanston Insurance Company as the Defendant. See Doc. 1, Civ. Act. No. 1:19-cv-

 416 (hereinafter “Case 2”). Case 2 was a garnishment proceeding filed by Myrick against

 Evanston after entry of a consent judgment in an underlying action. Evanston removed the

 garnishment action on the basis of diversity jurisdiction. Id. After the Court resolved the

 jurisdiction question by Order denying the motion to remand, the Court issued an order for the

 parties to conduct a Rule 26(f) conference and file their report. Instead of filing the report, the

 Evanston filed a report that indicated it intended to file a motion to consolidate Case 2 with Case

 1.

        On October 16, 2019, Evanston filed its Motion to Consolidate in both Case 1 and Case

 2. See Doc. 37, Case 1; Doc. 20, Case 2. As the judge assigned to Case 1, a show cause order

 was issued by the undersigned indicating a response was due by November 6, 2019 and the reply

 due by November 13, 2019. No response was filed in either Case 1 or Case 2, and a reply brief

 was filed on November 11, 2019 noting the lack of opposition to the motion to consolidate. See

 Doc. 41, Case 1; Doc. 22, Case 2. However, just before that on November 5, 2019, in Case 1,

 the parties filed a Joint Motion to Amend the Scheduling Order (Doc. 40). Then on November

 12, 2012, despite the pending motion to consolidate, Evanston filed a motion for summary

 judgment in Case 1. See Docs. 42, 43, 44. On November 25, 2019, the Court granted the



                                            Page 2 of 6
Case 1:19-cv-00081-TFM-MU Document 76 Filed 05/08/20 Page 3 of 6                    PageID #: 685



 Motion to Amend, except that it also stated a formal order resetting deadlines would be issued at

 a later date. See Doc. 46, Case 1.

        On December 2, 2019, the Court granted the motion to consolidate Case 1 and Case 2.

 See Doc. 47. Despite the consolidation being at Evanston’s request and with the remaining

 parties agreement, this is the point where the case organization begins to come unglued as they

 clearly had different ideas of what would happen post-consolidation. In their joint status report

 on December 13, 2019, Evanston indicated that consolidation should not impact the summary

 judgment or briefing schedule. See Doc. 52 at 2-3. The Estate opposed Evanston’s proposed

 briefing schedule on summary judgment because it indicated that to fully respond to the motion,

 it needed resolution to pending discovery issues. Id. at 3. On January 7, 2020, the assigned

 Magistrate Judge entered an amended scheduling order for the consolidated case. See Doc. 53.

        Within a week, the Estate filed a motion to compel. See Doc. 54. As the issue of the

 briefing schedule and the issues within the motion to compel appeared related to the

 undersigned, the Court referred the issue of summary judgment briefing to the Magistrate Judge

 to be handled jointly. See Doc. 55. Evanston then filed its motion for protective order. See Doc.

 57. After extensive briefing on both discovery motions, the Magistrate Judge issued his order on

 granting in part and denying in part the motion to compel and denying the motion for protective

 order as moot. See Doc. 63.

        In a detailed ruling issued on March 18, 2020, the Magistrate Judge determined that “[t]o

 disallow discovery concerning [the policy terms] would be to predetermine that there is no

 ambiguity to the insurance contract” and “[s]uch a finding is premature at this stage of the

 proceedings.” Id. at 5. The Magistrate Judge ultimately granted discovery as to information or

 documents related to the subject policy and/or the accident involving Ruiz as to certain terms.



                                           Page 3 of 6
Case 1:19-cv-00081-TFM-MU Document 76 Filed 05/08/20 Page 4 of 6                       PageID #: 686



 Id. at 7. It also granted as to information or documents concerning other claims made under the

 subject policy that are similar to the one presented here. Id. at 7-8.

        Finally, after those discovery issues seemed resolved, on April 20, 2020, the Magistrate

 Judge issued a revised briefing schedule that the response to the Motion for Summary Judgment

 would now be due on or before May 11, 2020. See Doc. 66. On May 5, 2020, the Estate filed

 another motion for extension on the summary judgment response deadline stating that it was

 reviewing the approximately 3000 pages of documents produced by Evanston in response to the

 discovery requests along with a privilege log noting documents that may be responsive, but

 Plaintiff considers privileged. Further, the 30(b)(6) deposition of Evanston has not yet occurred.

 In support of the extension request, the Estate attaches an affidavit pursuant to Fed. R. Civ. P.

 56(d). The Estate seeks an extension until July 24, 2020. See Doc. 71.

        On May 6, 2020, Evanston filed its response in opposition. See Doc. 72. Evanston

 argues that the Estate’s affidavit pursuant to Fed. R. Civ. P. 56(d) is insufficient and only relies

 upon vague assertions about additional discovery. Id. at 2-3 (quoting City of Miami Gardens v.

 Wells Fargo & Co., 931 F.3de 1274, 1287 (11th Cir. 2019)). It further asserts that the Estate

 may continue to pursue discovery, but “the existance of this period to conduct discovery in no

 way relieves the Estate of its responsibility to respond, if it so chooses, to Evanston’s properly

 filed summary judgment motion.” Id. at 4.

         On May 7, 2020, the Estate filed its reply regarding the extension request. See Doc. 74.

 It also filed a Motion to Enforce the Court’s Order of March 17, 2020 arguing that Evanston

 continues to fail in complying with the prior order to designate a corporate representative for a

 deposition pursuant to Rule 30(b)(6) and scheduling the deposition date. See Doc. 73. That

 motion remains pending before the Magistrate Judge.        In the reply on the extension request, the



                                              Page 4 of 6
Case 1:19-cv-00081-TFM-MU Document 76 Filed 05/08/20 Page 5 of 6                       PageID #: 687



 Estate emphasizes the ongoing discovery disputes including the failure of Evanston to provide a

 30(b)(6) corporate representative for deposition. It also asserts that the affidavit is sufficient to

 satisfy Rule 56(d), but emphasizes that the more detailed reasons were indicated in the prior

 motion to compel. Doc. 74 at 2-3.

        With this backdrop in mind, the Court now considers the pending Motion for Extension

 as well as the Motion for Summary Judgment. Moreover, the Court has discretion to grant or

 deny a Rule 56(d) motion. Smedley v. Deutsche Bank Trust Co. Ams., 676 F. App’x 860, 862

 (11th Cir. 2017). Parties seeking the relief offered by Rule 56(d) “may not simply rely on vague

 assertions that additional discovery will produce needed, but unspecified facts,” but “must

 specifically demonstrate how postponement of a ruling on the motion will enable him, by

 discovery or other means, to rebut the movant's showing of the absence of a genuine issue of

 fact.” City of Miami Gardens v. Wells Fargo & Co., 931 F.3d 1274, 1287 (11th Cir. 2019)

 (quoting Reflectone, Inc. v. Farrand Optical Co., 862 F.2d 841, 843 (11th Cir. 1989)). In

 general, however, courts should not grant summary judgment until the nonmovant can conduct

 discovery. Snook v. Tr. Co. of Ga. Bank of Savannah, N.A., 859 F.2d 865, 870 (11th Cir. 1988);

 see also City of Miami Gardens, 931 F.3d at 1286 (noting that summary judgment may be

 granted after party opposing summary judgment “has had an adequate opportunity for

 discovery”).

        While the Court agrees that the affidavit filed with the motion for extension could be

 more specific in nature, the Court also need not consider the request in a vacuum nor set aside its

 own common sense. The Estate’s argument on incomplete discovery is well taken especially

 when considered with the substantial briefing on the motion to compel / motion for protective

 order. The discovery deadline for the consolidated case is still several months away. Evanston



                                             Page 5 of 6
Case 1:19-cv-00081-TFM-MU Document 76 Filed 05/08/20 Page 6 of 6                      PageID #: 688



 moved for summary judgment in Case 1 fully knowing that it sought to consolidate Case 1 and

 Case 2 which would change the landscape of the case. Moreover, it also became clear with the

 motion to compel and the Magistrate Judge’s ruling on such, that the discovery is relevant to the

 issues at hand and necessary for the Estate to adequately oppose summary judgment.

        In sum, the prejudice to The Estate may be significant while Evanston has not shown how

 it would be prejudiced beyond the inconvenience of refiling after the ordered discovery has

 concluded. Under Rule 56(d), “the court may (1) defer considering the motion or deny it; (2)

 allow time to obtain affidavits or declarations or to take discovery; or (3) issue any other

 appropriate order.” City of Miami Gardens, 931 F.3d at 1287. In this case, the Court concludes

 that the most appropriate course of action is to deny the motion for summary judgment with

 leave to refile after the ordered is concluded. This allows for all parties to utilize the discovery

 when filing or opposing summary judgment.

        Accordingly, it is ORDERED that the Motion for Summary Judgment (Doc. 42, filed

 11/12/19) is DENIED without prejudice and with leave to refile and the Motion for Extension

 of Time (Doc. 71) is GRANTED as to relief under Fed. R. Civ. P. 56(d), but otherwise

 DENIED as moot.

        DONE and ORDERED this 8th day of May, 2020.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                             Page 6 of 6
